Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
DETAILED ACTION
Response to Amendment
All previous restriction has been withdrawn. Claims 6-14 and 19 have been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lei Guo on 7/2/21.
Cancel claims 3, 5, and 15-18.
Claim 1, the end, replace “washing.” with “washing; wherein the washing part has a cylindrical structure, in which the solid is sedimented and in which a washing solution is supplied in the opposite direction as the sedimentation direction; and a static mixing mechanism is provided in the cylindrical structure; and wherein the reaction vessels are connected in order of a highest maximum liquid surface level 
Claim 11, the end, replace “another.” with “another; wherein the washing part has a cylindrical structure, in which the solid is sedimented and in which a washing solution is supplied in the opposite direction as the sedimentation direction; and a static mixing mechanism is provided in the cylindrical structure; and wherein the reaction vessels are connected in order of a highest maximum liquid surface level of a liquid that can be housed by each reaction vessel; and the reaction mixture moves successively using a difference in the liquid surface level.”
Claim 19, the end, replace “mixture.” with “mixture; wherein the washing part has a cylindrical structure, in which the solid is sedimented and in which a washing solution is supplied in the opposite direction as the sedimentation direction; and a static mixing mechanism is provided in the cylindrical structure; and wherein the reaction vessels are connected in order of a highest maximum liquid surface level of a liquid that can be housed by each reaction vessel; and the reaction mixture moves successively using a difference in the liquid surface level.”

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-2, 4, 6-14, and 19 is(are) allowable over the closest prior art: Chiong et a. (US 20150087776).



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
However, the disclosed vessels lack of the claimed feature of amendment claim 1, i.e., the comprising a washing part having a cylindrical structure, in which the solid is sedimented and in which a washing solution is supplied in the opposite direction as the sedimentation direction; and a static mixing mechanism is provided in the cylindrical structure; and wherein the reaction vessels are connected in order of a highest maximum liquid surface level of a liquid that can be housed by each reaction vessel; and the reaction mixture moves successively using a difference in the liquid surface level.”
Therefore, claims 1-2, 4, 6-14, and 19 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.